Name: Council Regulation (EEC) No 1485/85 of 23 May 1985 amending Regulation (EEC) No 1431/82 laying down special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural activity;  monetary economics
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 / 7 COUNCIL REGULATION (EEC) No 1485 / 85 of 23 'May 1985 amending Regulation (EEC) No 1431 / 82 laying down special measures for peas , field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ( l ), 1 . The following is inserted : 'Article 2a In order to enable the sale of peas and field beans to be spread out , the activating threshold price , the guide price and the minimum price shall be increased monthly, for a period to be determined as from the beginning of the third month of the marketing year , by an amount which may be different for the activating threshold price , on the one hand , and the guide price and the minimum price on the other . The monthly increases , equal for each month , shall be fixed annually by the Council acting on a proposal from the Commission according to the voting procedure of Article 43 (2 ) of the Treaty , bearing in mind the average storage costs and the level of interest recorded in the Community .' 2 . In Article 3 ( 1 ) the last sentence is replaced by the following: 'The aid shall be equal to a portion of the difference between these prices . The said portion shall be determined , according to the procedure laid down in paragraph 5 , on the basis of the energy and protein contents of the products in question and the extent to which these contents are exploited in the Community .' 3 . Article 4 ( 1 ) is replaced by the following : ' 1 . The average world market price for soya cake , calculated for a Community frontier crossing point and adjusted, where appropriate , for the standard quality referred to in Article 2 ( 5 ), shall be determined on the basis of the most favourable purchasing possibilities on the world market , rates being adjusted where necessary to take account of those of rival products . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt the criteria on the basis of which the world market price is to be determined.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Having regard to the opinion of the European Parliament ( 2 ), Whereas the production of peas and field beans is constantly on the increase ; whereas , in order better to spread out disposal of this production , an arrangement should be provided for by which prices are increased each month ; Whereas Regulation (EEC) No 1431 / 82 ( 3 ), as last amended by Regulation (EEC) No 1032/ 84 (4 ), fixes aid for peas and field beans intended to be used as animal feed at 45 % of the difference between the activating price and the world price for soya cake and for sweet lupins at 60 % of the difference between these prices ; whereas these percentages reflect the energy and protein contents of the respective products and the different degree to which such contents are exploited in the Community ; whereas , therefore , for the sake of efficient management , provision should be made for fixing them on the basis of these considerations by means of an appropriate procedure ; Whereas the prices of certain rival products to soya cake are such as to make them particularly attractive and whereas difficulties may therefore arise in the marketing of peas , field beans and sweet lupins produced in theCommunity ; whereas the average price of soya cake should therefore be adjusted in such a way as to ensure balanced conditions of competition , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1431 / 82 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No C 67 , 14 . 3 . 1985 , p. 24 . ( 2 ) OJ No C 94 , 15 . 4 . 1985 . ( 3 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . &lt; 4 ) OI No L 107 , 19 . 4 . 1984 , p. 39 .